              Case 1:18-cv-05784-AT Document 18-4 Filed 09/25/19 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

JOHN ACE JONES,                               )
INDIVIDUALLY AND ON BEHALF                    )
OF ALL OTHERS SIMILARLY                       )
SITUATED,                                     ) Case No.: 1:18-cv-05784-AT-CCB
                                              )
          Plaintiff,                          )       CLASS ACTION
                                              )       COMPLAINT
v.                                            )
                                              )       JURY TRIAL DEMANDED
FINANCIAL ASSET                               )
MANAGEMENT SYSTEMS, INC.                      )
    Defendant.                                )

                         Declaration of Ronald Edward Daniels

          I, Ronald Edward Daniels, declare under penalty of perjury, as provided for

by the laws of the United States, 28 U.S.C. § 1746, that the following statements

are true:

          1.      I am a member in good standing of the bars of the following courts:

                        Supreme Court of Georgia
                        Georgia Court of Appeals
                        Supreme Court of the United States
                        Northern District of Georgia
                        Middle District of Georgia
                        Southern District of Georgia




Page 1 of 4
              Case 1:18-cv-05784-AT Document 18-4 Filed 09/25/19 Page 2 of 4




          2.      I am a 2012 graduate of the Walter F. George School of Law.

                  Immediately thereafter I began my legal employment with Burke

                  Lasseter LLC in Warner Robins, Georgia focusing on the

                  representation of consumers and businesses in banking matters and

                  complex civil litigation. I formed Daniels Law LLC in June of 2015

                  and focus my practice there on the representation of consumers under

                  various consumer protection statutes. Additionally, I handle some

                  indigent defense matters for Houston County, handle CJA cases in the

                  Middle District of Georgia, and serve as a Special Assistant Attorney

                  General for the Division of Child Support Services in the Oconee

                  Judicial Circuit.

                  From June of 2015 until September of 2016, I worked as a contract

                  lawyer for C. Brian Jarrard, LLC handling civil litigation matters

                  including a trademark dispute in this district, estate litigation, and

                  felony criminal matters.

                  In March of 2017, I became Of Counsel to the firm of Stewart, Seay

                  and Felton and manage their Macon office and handle a wide variety

                  of personal injury matters. I ended my involvement with this firm in

                  May of 2018.




Page 2 of 4
              Case 1:18-cv-05784-AT Document 18-4 Filed 09/25/19 Page 3 of 4




          3.      I have been involved in more than 200 consumer cases in Georgia’s

                  trial courts and each of Georgia’s federal district courts.

          4.      I have attended the following seminars relevant to my practice areas:

                  Fair Debt Collection Practices Act Bootcamp, Minneapolis,

                  Minnesota (September 2016)

                  NACA Fair Debt Collection Practices Act Annual Conference, New

                  Orleans, Louisiana (March 2017)

                  NCLC Fair Credit Reporting Act Annual Conference, Baltimore,

                  Maryland (April 2017)

                  The Student Loan Law Workshop, Portland, Oregon (June 2017)

                  NACA Fair Debt Collection Practices Act Annual Conference,

                  Chicago, Illinois (March 2018)

                  NACA Fair Debt Collection Practices Act Annual Conference,

                  Las Vegas, Nevada (March 2019)

                  NCLC Fair Credit Reporting Act Annual Conference, Long Beach,

                  California (May 2019)

          5.      I have been a presenter at the following:

                  2016 Winter Conference for Division of Child Support Services

                  Attorneys, Helen, Georgia




Page 3 of 4
              Case 1:18-cv-05784-AT Document 18-4 Filed 09/25/19 Page 4 of 4




                  2017 Winter Conference for Division of Child Support Services

                  Attorneys, Tybee Island, Georgia

                  2018 Winter Conference for Division of Child Support Services

                  Attorneys, Helen, Georgia

                  2018 ProBono Roadshow, Macon, Georgia

                  Advice and Best Practices for Effective Advocacy in Rural Georgia

                  No Matter Where You Live, November 2018, YLD Fall Meeting

          6.      I am a member of the following voluntary bar associations relevant to

                  my practice:

                  National Association of Consumer Advocates

                  Consumer Law Section, State Bar of Georgia

                  Georgia Trial Lawyers Association, Champion Member

                  Additionally, I am the current President of the Oconee Judicial Circuit

                  Bar Association, the Secretary of the Young Lawyers Division

                  of the State Bar, and have served on numerous committees with the

                  State Bar of Georgia.

          Dated September 25, 2019.


                                                  /s/Ronald Edward Daniels
                                                  RONALD EDWARD DANIELS
                                                  Georgia Bar No.: 540854



Page 4 of 4
